COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Elmer Rivera, Kassandra Morales Rodriguez and Isreal Morales v.
                         City of Houston

Appellate case number:   01-19-00629-CV

Trial court case number: 2018-87546

Trial court:             270th District Court of Harris County

     It is ordered that the motion for further rehearing filed by appellee City of Houston is
DENIED.

Judge’s signature: /s Sarah Beth Landau
                   Acting for the Court

Panel consists of Justices Landau, Hightower, and Rivas-Molloy.

Date: September 27, 2022